Case 2:19-cV-00816-S.]F-AYS Document 1 Filed 02/11/19 Page 1 of 11 Page|D #: 1

UN|TED STATES DlSTR|CT COURT
EASTERN D|STR|CT OF NEW YORK
--------------------------------------------- x civil Accion No. 21 161 ~C\/-S/il,,
STEPHEN FLANAGAN, as a Trustee of the GENERAL
BU!LD|NG LABORERS' LOCAL 66 VACAT|ON FUND; VER|F|ED COMPLAINT
STEPHEN FLANAGAN, as a Trustee of the GENERAL
BU|LD|NG LABORERS' LOCAL 66 PENS|ON FUND;
STEPHEN FLANAGAN, as a Trustee of the GENERAL
BU|LD|NG LABORERS' LOCAL 66 WELFARE FUND;
STEPHEN FLANAGAN, as Trustee of the GENERAL
BU|LD|NG LABORERS' LOCAL 66 ANNU|TY FUND;
STEPHEN FLANAGAN, as a Trustee of the GENERAL
BU|LD|NG LABORERS' LOCAL 66 LABORERS'
EMPLOYER COOPERAT|VE AND EDUCAT|ONAL TRUST
FUND; STEPHEN FLANAGAN, as a Trustee of the
GENERAL BUILD|NG LABORERS' LOCAL 66 GREATER
NY LABORERS' EMPLOYER COOPERAT|VE AND
EDUCATiONAL TRUST FUND; STEPHEN FLANAGAN,
as a Trustee of the GENERAL BU|LD|NG LABORERS'
LOCAL 66 TRA|N|NG PROGRA|V|; STEPHEN FLANAGAN,
as a Trustee of the GENERAL BU|LD|NG LABORERS'
LOCAL 66 NEW YORK STATE HEALTl-l AND SAFETY
FUND; STEPHEN FLANAGAN, as Business |V|anager Of
GENERAL BUlLD|NG LABORERS' LOCAL UN|ON NO. 66
of the LABORERS' |NTERNATIONAL UN|ON OF NORT|-l
AMER|CA, AFL-C|O,
P|aintiffs,
-againstm

REGAL CO|\|STRUCT|ON A/K/A
REGAL CONTRACT|NG |NC. and R|CH HALL,

Defendants.
____________________________________________ X

P|aintiffs, complaining of the defendants, by their attorneys, LAVELLE LAW &

ASSOC|ATES, P.C., allege as follows:

Case 2:19-cv-00816-S.]F-AYS Document 1 Filed 02/11/19 Page 2 of 11 Page|D #: 2

1. This is an action by a fiduciary of 8 employee benefit plans to enforce the
obligations of defendants to make contributions to these plans and permanently enjoin
their failure to make such contributions in the future and for interest, additional interest,
reasonable attorney's fees and costs of action. This is also an action by the chief
executive officer of a labor organization to obtain damages from the defendants
resulting from their breach of the collective bargaining agreement between the labor
organization and the defendants

JUR|SD|CT|ON AND VENUE

2. The jurisdiction of this Court is invoked under the following statutes:

(a) § 502(a), (e), (f) and (g) and 4301(a), (b) and (c) of the Employee Retirement
|ncome Security Act of 1974 (ER|SA), (29 U.S.C. § 1132(a), (e), (f) and (g);

(b) § 301 of the Taft-Hart|ey Act (29 U.S.C. § 185);

(c) 28 U.S.C. § 1331 (federa| question); and

(d) 28 U.S.C. 1337 (civi| actions arising under Act of Congress regulating

commerce).

3. Venue properly lies in this district under §§ 502(e)(2) of ER|SA and § 301

of the TaftHHart|ey Act (29 U.S.C. § 185).

Case 2:19-cv-00816-S.]F-AYS Document 1 Filed 02/11/19 Page 3 of 11 PagelD #: 3

ME§

4. Plaintiff, STEPHEN FLANAGAN, as a Trustee of the General Bui|ding
Laborers' Loca| 66 Vacation Fund (Vacation Fund) and as a Trustee of the Genera|
Bui|ding Laborers' l_ocal 66 Pension Fund (Pension Fund) and as a Trustee ofthe Genera|
Bui|ding Laborers' Loca| 66 Welfare Fund (Welfare Fund) and as a Trustee of the Genera|
Bui|ding Laborers' Local 66 Annuity Fund (Annulty Fund) and as a Trustee of the General
Bui|ding Laborers' Loca| 66 Laborers' employer Cooperative and Educational Trust Fund
(LECET Fund) and as a Trustee of the Genera| Bui|ding Laborers' Local 66 Greater NY
Laborers' employer Cooperative and Educationa| Trust Fund (Greater NY LECET Fund)
and as a Trustee of the General Bui|ding Laborer's Local 66 Training Program (Training
Fund) and as a Trustee of the General Bui|ding Laborers' Loca| 66 New Yor|< State Hea|th
and Safety Fund (NVS Hea|th and Safety Fund), is and Was a fiduciary Within the meaning
of § 3(21) and 502 of ER|SA (29 U.S.C. §§ 1002(21) and 1132)) and brings this action in
his fiduciary capacity. The Vacation Fund and the Pension Fund and the We|fare Fund
and the Annuity Fund and the LECET Fund and the Greater NY LECET Fund and the
Training Fund and the NYS Hea|th and Safety Fund are employee benefit plans Within the
meaning of §§ 3(1), 3(2), 3(3) and § 502(d)(1) of ERlSA (29 U.S.C. §§ 1002(1), 1002(2)l
1002(3) and 1132(d){1)), and multi-employer plans Within the meaning of §§ 3(37) and

515 Of ER|SA (29 U.S.C.§§1002(37)3nd 1145).

Case 2:19-cv-00816-S.]F-AYS Document 1 Filed 02/11/19 Page 4 of 11 PagelD #: 4

5. The Funds maintain their offices and are administered at 1600 Walt
Whitman Road, Me|vi||e, New York 11747 andl as such, are and were at all times relevant
hereto administered within this district within the meaning of § 502(e)(2) of ER|SA (29
U.S.C. § 1 132(e)(2)).

6. Upon information and belief, at all times relevant hereto, the corporate
defendant has been a for~profit domestic corporation, doing business in New York,
having their principal places of business at 24 Woodbine Avenue, Northport, New York
11768, and incorporated under the laws of the State of New Yorl<, have been an employer
within the meaning of §§ 3(5) and 5154 of ER|SA (29 U.S.C. §§ 1002(5) and 1145) and
have been an employer in an industry affecting commerce within the meaning of § 301
of the Taftw~Hart|ey Act (29 U.S.C. § 185).

7. Upon information and belief, the individual defendant is and was an officer
and/or director and/or shareholder and/or agent of the corporate defendants and
therefore are and were an employer within the meaning of §§ 3(5) and 5154 of ER|SA
(29 U.S.C. §§ 1002(5) and 1145).

8. Upon information and belief, at all times relevant hereto, defendants have
been engaged in the building and construction industry as a contractor, within the
judicial district, to wit, Nassau and Suffolk Counties1 State of New York and are and have

been doing business in this district within the meaning of 28 U.S.C. § 1391.

Case 2:19-cv-00816-S.]F-AYS Document 1 Filed 02/11/19 Page 5 of 11 PagelD #: 5

9. Defendants executed the collective bargaining agreement with General
Bui|ding Laborers' Local Union No. 66 with respect to which plaintiffs Funds are thirde
party beneficiaries Said Agreement incorporates by reference the terms of the
Agreements and Dec|arations of Trust of the Fringe Benefit Funds. Defendants thereby
agreed to comply with and be bound by all ofthe provisions of the collective bargaining
agreement and Agreements and Dec|arations of Trusts (hereinafter collectively
“Agreements”). Said Agreements, inter alia, provided for contributions by said
defendants to the Fringe Benefit Funds for each hour worked by participants employed
by said defendants Said Agreements also provided for Dues Check-Off payable to the
Generai Bui|ding Laborers' Local Union No. 66. for each hour worked by participants
employed by said defendants. At a|| times material hereto said contract was in full force
and effect.

10. Pursuant to said Agreements, defendants employed persons who were
participants in the Fringe Benefit Funds within the meaning of § 3(7) of ER|SA (29 U.S.C.
§ 1002(7)), during the time said contract was in full force and effect.

11. Upon information and belief, the defendants received funds which were
intended to be held in trust for fringe benefit funds for labor on thejob site pursuant to
New York State Lien Law § 71 , said funds were wrongfully and fraudulently diverted, and,

as such, the individual defendant is liable therefore.

Case 2:19-cv-00816-S.]F-AYS Document 1 Filed 02/11/19 Page 6 of 11 PagelD #: 6

12. Upon information and belief, the defendants knowingly participated in a
fiduciary breach of ER|SA trust obligations and, as such, the individual defendant is liable
therefore.

13. Upon information and belief, the defendants conspired to divert ER|SA

funds for personal benefit and, as such, the individual defendants are liable therefore.

14. Upon information and belief, the defendants intermingled personal and

corporate assets.

THE AGREEMENTS AND TRUSTS

15. Pursuant to the terms of the Agreements and Trusts, defendants,
REGAL CONSTRUCT|ON A/|</A REGAL CONTRACT|NG |NC. and RlCH HALL are
required inter alia to:
(a) pay contributions to the Funds on behalf of its employees, at the
rates and times set forth in the Agreements;
(b) submit contribution reports to the Funds;
(c) permit and cooperate with the Funds in the conducting of audits of
its books and records; and
(d) in the event the contractor fails to timely pay required

contributions, it is obligated to pay

Case 2:19-cv-00816-S.]F-AYS Document 1 Filed 02/11/19 Page 7 of 11 PagelD #: 7

i. interest from the date such delinquent contributions were
due until the date of payment;
ii. liquidated damages in an amount equal to the interest on
the delinquent contributions; and
iii. all costs and attorneys' fees incurred by the Funds.
REMED|ES FOR BREACH OF OBL|GATlON TO THE FUNDS

16. Pursuant to the terms of the Agreements and § 515 of ER|SA (29 U.S.C.
§1145), employers are required to pay contributions to the Funds in accordance with
the terms and conditions of the Agreements.

17. Fai|ure to make such payment or timely payment constitutes a violation
of the Agreements and § 515 of ER|SA (29 U.S.C. § 1145).

18. The Agreements and § 502 of ER|SA (29 U.S.C. § 1132)al| provide that
upon a finding of an employer violation as set forth above, the Funds shall be awarded
the unpaid contributions, plus interest on unpaid contributions, liquidated damages,
reasonable attorney’s fees and costs of the action, and such other and legal or
equitable relief as the court deems appropriate

M£O_|M

19. P|aintiff, STEPHEN FLANAGAN, as a Trustee of each of the Fringe Benefits

Case 2:19-cv-OO816-S.]F-AYS Document 1 Filed 02/11/19 Page 8 of 11 PagelD #: 8

Funds, repeats and realleges each and every allegation set forth in paragraphs 1
through 18.

20. Shop Steward Reports for the period from week endingjune 22, 2018

through week ending September 9, 2018 reveals that defendants have failed to

make contributions to the Fringe Benefit Trust Funds when due for the period
from week endingjune 22, 2018 through week ending September 9, 2018in the

total amount due and owing in the amount of $7,406.64.

21. interest and liquidated damages on all of the aforementioned
delinquencies are accruing from the date due and continuing until payment is received
under § 502(g)(2) of ER|SA (29 U.S.C. § 1132(9)(2)).

22. Attorney’s fees accrued in collection of the unpaid contributions are owed
as required by § 502 (g)(2) of ER|SA (29 U.S.C. § 1132(g)(2)).

23. Defendants have been notified of the total amounts due and owing and
have failed to pay any of the fringe benefit contributions owed to the Funds in
contravention to the Agreements and § 515 of ER|SA (29 U.S.C. § 1145).

24. This claim for relief seeks a permanent injunction against defendants
pursuant to §§ 502(a)(3) and 502(g)(2)(E) of ER|SA (29 U.S.C. §§ 1 132(a)(3) and
1132(9)(2)(15)).

25. Defendants have no meritorious defense to the claims for relief set forth in

Case 2:19-cv-OO816-S.]F-AYS Document 1 Fiied 02/11/19 Page 9 of 11 PageiD #: 9

the Complaint, either in fact or in law and has simply sought to avoid payment of the
contributions owed by them to the fringe benefit funds or to delay payment thereof.

26. The fringe benefit funds have and will incur considerable nonrecoverab|e
expenses in pursuing unpaid contributions such as increased administrative overhead,
lost investment income, attorneys fees and other legal costs.

27. The nonrecoverabie expenses are ultimately borne by the participantsl
pensioners and beneficiaries of the fringe benefit funds by Way of reduced benefits and
this is inequitab|e.

28. According|y, defendants should be permanently enjoined from failing or
refusing to pay contributions to the fringe benefit funds in accordance with the terms
and conditions of Agreements, ali in violation of § 515 of ER|SA (29 U.S.C. § 1145).

WHEREFORE, plaintiffs demand judgment in accordance with § 502(g)(2) of ER|SA
(29 U.S.C. § 1132(g)):

$7,406.64 in delinquent contributions for the period from week endingjune 22,

2018 through week ending September 9, 2018;

1. interest on the delinquent deficiency from the date due and owing through

date of entry ofjudgment as required by § 502(g)(2) of ER|SA (29 U.S.C. §
1132(9)(2))i

2. Liquidated damages on the delinquent deficiency from the date due and

Case 2:19-cv-OO816-S.]F-AYS Document 1 Filed 02/11/19 Page 10 of 11 PageiD #: 10

Dated:

To:

owing through date of entry ofjudgment as required by § 502(g)(2) of ERiSA

(29 U.S.C. § 1132(g)(2));

3. The attorney’s fees and costs incurred in the action as required by § 502

(g)(Z) Of ER|SA (29 U.S.C. § 1132(9)(2));

4. Judgment, in accordance with § 502(g)(2)(E) of ER|SA (29 U.S.C. §

1132(g)(2)(E)), permanently enjoining the defendants from failing or refusing

to pay contributions owed by them to the Fringe Benefit Funds in); and

accordance with the Agreements in violation of § 515 of ER|SA (29 U.S.C. 1145

5. For such other legal or equitable relief as this Court deems appropriate

Patchogue, New York
january 30, 2019

Defendants (F.R.C.P. 4)

LAVELLE LAW 81 ASSO TES P.C.
By: WlLLlAM T. LAVELLE
Attorneys for Plaintiffs

LaVelie Law 81 Associates, P.C.
57 East i\/iain Street

Patchogue, New York 1 1772
(631) 475-0001

United States District Court (F.R.C.P. 3)
Secretary of Labor - by Certified Mai| (29 U.S.C. § 1132(h)
Secretary of Treasury ~ by Certified iViail (29 U.S.C. § 1 132(h)

10

Case 2:19-cv-OO816-S.]F-AYS Document 1 Filed 02/11/19 Page 11 of 11 PageiD #: 11

VER| FlCA'l`l ON

STATE OF NEW YORK 1
)ss.:
COUNTY OF SUFFOLI< )

STEPHEN Fl.ANAGAN, being duly sworn deposes and says:

l. l ama Trustee of the GENERAL BU|LD|NG l.f-\BORERS' i.OCAL 66 VACA`i`iON
FUNDl WELFARE.- FUND, PENS|ON FUND, ANNU|TY FUND, LECET FUND, (]RE!-\TER NY LECET
FUND, TRA|N|NG'FROGRAM AND NYS l~iEALTH AND SAFF.TY FUND. lam also the Business
lvianager ol"GENER/-\L BUiLDlNC LABORERS‘ LOCAL UN|ON NO. 66 of the lNTiERN/?\TIONAL
UNiON OF NORTH AMER|CA, AFL~CiO.

2. l have read the foregoing complaint and the same aretrue to deponents own
knowledge except as to those matters alleged to be on information and belief and as to

those matters deponent believes them to be true. The grounds ofdoponent's belief are

  

Sworn to before me this
677/d day of esruar‘. 2019

_u»-~~.~"-_...”-»._¢»-_~__.-.,-¢,.._.__....,.....,..».....-

Notary Pubilc

 

ADAM L. GLASEB
NOW\¥ PUBLiU. ST)'iTE7 OF NEW YOR|{
ND. 026 6L346 7486

DUAUF|ED lN SUFFOLK COUN`N
m COMM|SSIUN EXP|HES SEP‘|’. 8 2620

 

 

 

